Citation Nr: 1115828	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  08-08 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas



THE ISSUE

Whether new and material evidence has been received to reopen the determination as to whether the character of the Appellant's discharge for a period of service from November 17, 1976, to November 10, 1977, is a bar to VA benefits. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Appellant served on active duty from November 1976 to November 1977.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2007 decision of the VA RO in Waco, Texas.  

The RO reopened the claim and in September 2009, issued an administrative decision which determined that the character of the appellant's discharge for the period of November 17, 1976 to November 10, 1977 is a bar to VA benefits.  

The Board is required to first consider whether new and material evidence had been presented before the merits of claim can be considered; and the Board can make an initial determination as to whether evidence is "new and material."  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board must initially determine whether new and material evidence has been received prior to addressing the claim on the merits. 

For the reasons stated below, the Board finds that new and material evidence has been received to reopen the determination as to whether the character of the Appellant's discharge for a period of service from November 17, 1976, to November 10, 1977, is a bar to VA benefits, but that additional development is necessary regarding the underlying claim.  

Accordingly, the determination as to whether the character of the Appellant's discharge is a bar to VA benefits on a de novo basis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Appellant waived initial VA RO adjudication of evidence submitted at the July 2010 Board hearing.  38 C.F.R. § 20.1304(c).  As such, it was utilized in preparation of this Decision and Remand.


FINDINGS OF FACT

1.  A June 1978 decision of the VA RO determined that the Appellant's under other than honorable conditions discharge was a statutory bar to VA benefits.  

2.  Evidence received since the June 1978 decision was not previously submitted to agency decision makers, it is not cumulative and redundant and, by itself or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The June 1978 decision that determined that the Appellant's under other than honorable conditions discharge was a statutory bar to VA benefits is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2010).

2.  The evidence received since the final June 1978 rating determination is new and material with regard to the determination as to whether the character of the Appellant's discharge for a period of service from November 17, 1976, to November 10, 1977, is a bar to VA benefits, and thus, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Further, the United States Court of Appeals for Veteran's Claims (Court) issued a decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In that decision, the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must notify the claimant of the evidence and information that is necessary to establish his entitlement to service connection.  In that regard, the Court noted that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  

The Court further stated that the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

With regard to the claim for new and material evidence, as the Board is reopening the claim and remanding for further development any further discussion of the VCAA is not necessary.

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

In a June 1978 decision, the VA RO determined that the Appellant's under other than honorable conditions discharge was a statutory bar to VA benefits.  The appellant did not file a timely appeal in the year following the issuance of that decision.  

The appellant filed the instant petition to reopen the claim in December 2006.  

The Board must first address the issue of whether new and material evidence has been received to reopen the claim because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a) (2010).  A discharge issued under honorable conditions is binding on VA. 38 C.F.R. § 3.12(a).

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and, regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c): (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition).

A person discharged under conditions other than honorable on the basis of an AWOL period of at least 180 days is barred from receipt of VA benefits "unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence."  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6).

Under 38 C.F.R. § 3.12(c)(6)(i-iii), the following factors will be considered in determining whether there are "compelling circumstances" to warrant the prolonged unauthorized absence: (i) Length and character of service exclusive of the period of prolonged AWOL, and (ii) Reasons for going AWOL. 

Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation.  38 C.F.R. § 3.12(c)(6)(i).

Reasons for going AWOL which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself or herself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.  38 C.F.R. § 3.12(c)(6)(ii).

A valid legal defense exists for the absence which would have precluded a conviction for AWOL.  Compelling circumstances could occur as a matter of law if the absence could not validly be charged as, or lead to a conviction of, an offense under the Uniform Code of Military Justice.  For purposes of this paragraph, the defense must go directly to the substantive issue of absence rather than to procedures, technicalities, or formalities.  38 C.F.R. § 3.12(c)(6)(iii).

The Appellant seeks to reopen the determination as to whether the character of his discharge for a period of service from November 17, 1976, to November 10, 1977, is a bar to VA benefits, last decided by the VA RO in June 1978.  

The record indicates that, in its June 1978 decision, the VA RO found the Appellant's under other than honorable conditions discharge was a statutory bar to VA benefits and that he could also not receive treatment at a VA medical facility.  

Of record at the time of the June 1978 decision was the Appellant's service personnel records, which show he was AWOL for a period of 218 days before he was apprehended by civilian authorities.  The Appellant was AWOL from March 8, 1977, to October 11, 1977.  

Service personnel records also show the Appellant indicated his reasons for being AWOL were "personal problems."  The Appellant reported being unable to adjust to military life.  The Appellant voluntarily requested discharge for the good of the service under Chapter 10, AR 635-200.  The Appellant indicated he understood that he might be discharged under other than honorable conditions.

Evidence submitted subsequent to the June 1978 decision includes an arrest report for the Appellant's common-law wife indicating she was arrested for aggravated assault on April 15, 1977, to wit stabbing him with a butcher knife. 

Records from Navarro County Health Department dated in 1994 show the Veteran reported a history of stab wound and splenectomy in 1977 or 1978.

A lay statement from W.W. indicates the Veteran was a loyal member of the Church and did not portray any current bad conduct.

News articles from the Corsicana Weekly Light show the Appellant was listed in satisfactory condition in the hospital with a stab wound in his abdomen in April 1977.  Another entry shows the Appellant's common law wife was charged with aggravated assault.

Records from Navarro County Memorial Hospital reveal the Appellant was hospitalized from April 15, 1977, to April 21, 1977, for a stab wound to the left chest.  He underwent a splenectomy, repaired diaphragm, and insertion of a chest tube.  He was discharged ambulatory to be seen in three weeks for removal of sutures.

The Appellant testified before the Board in July 2010.  He testified that he was in the hospital for three weeks for the stab wound.  He indicated he was treated for a period of approximately six weeks after his release from the hospital.  He further testified that he thought he was already discharged from the Army after the stabbing incident.  He concluded that he was AWOL before the stabbing incident for an emergency involving his mother, which he no longer recalled due to the passage of time.

The new evidence, to include statements and testimony of the appellant, as well as the pertinent evidence delineated above, contributes to a more complete picture of the circumstances surrounding the origin of the Appellant's claim, i.e. that he had compelling reasons to be AWOL and thus, the character of his discharge should not be a bar to VA benefits.  Hodge, 155 F.3d at 1363.  

This new evidence when considered with the previous evidence of record relates to an unestablished fact necessary to substantiate the Appellant's claim and raises a reasonable possibility of substantiating the Appellant's claim that compelling reasons nullify the statutory bar to VA benefits based on the character of his discharge.  

Therefore, the determination as to whether the character of the Appellant's discharge for a period of service from November 17, 1976, to November 10, 1977, is a bar to VA benefits is deemed to be reopened.  See 38 C.F.R. § 3.156(a).  

The de novo claim will be further addressed below. 


ORDER

As new and material evidence has been received to reopen the determination as to whether the character of the Appellant's discharge for a period of service from November 17, 1976, to November 10, 1977, is a bar to VA benefits, the appeal to this extent is allowed, subject to further development as addressed herein below.


REMAND

The reopening of the Appellant's claim does not end the Board's inquiry in this case.  Rather, the Board must now consider the merits of the claim.  

However, the Board finds that additional development is necessary prior to a final adjudication of the merits of the Appellant's claim. 

The Appellant asserts that his under other than honorable conditions discharge, which is a statutory bar to benefits, does not apply as there were compelling circumstances to warrant his prolonged unauthorized absence.  

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Court in Dingess/Hartman, supra, found that the VCAA notice requirements applied to all elements of a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

The Appellant has yet to receive notice as to the evidence necessary to the determination as to whether the character of his discharge is a statutory bar.  He has also not received notice as to what constitutes compelling circumstances sufficient to enough to excuse a prolonged unauthorized absence.  

Further, the Appellant has set forth reasons for going AWOL, to include a family emergency prior to the stabbing incident and prolonged treatment by a physician thereafter.  The Appellant should be given the opportunity to submit such evidence in support of his claim.  

Upon Remand, the AMC/RO should ensure that all due process requirements are met.  The AMC/RO should also give the Appellant another opportunity to present information and/or evidence pertinent to the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and ensure that all notice obligations have been satisfied in accordance with the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) and any other applicable legal precedent, by issuing a VCAA notice letter.  Such notice should apprise the Appellant of the evidence and information necessary to substantiate the de novo determination as to whether the character of his discharge for a period of service from November 17, 1976, to November 10, 1977, is a bar to VA benefits, and inform him whether he or VA bears the burden of producing or obtaining that evidence or information.  

2.  The RO should contact the Appellant and request that he identify all healthcare providers, VA and non-VA, inpatient and outpatient, who treated him for the stab wound after his discharge from the hospital in April 1977.  The RO should request that the Appellant complete and return the appropriate release forms so that VA can obtain any identified evidence relating to such treatment.  The RO should attempt to obtain copies of all pertinent records outstanding.  All identified private treatment records should be requested directly from the healthcare providers.  

All information, which is not duplicative of evidence already received, should be associated with the claims file.  All requests for records and their responses should be clearly delineated in the claims folder.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the de novo claim in light of all pertinent evidence and legal authority.   

4.  If the benefits sought on appeal remains denied, the RO must furnish to the Appellant an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords him an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


